Citation Nr: 0826358	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for injury of the left 
hand, wrist, and forearm.

2.  Entitlement to service connection for residual 
compression fractures of the thoracic and lumbar spine, to 
include sciatica.  

3.  Entitlement to service connection for a disability 
manifested by chronic headaches.

4.  Entitlement to service connection for post-concussion 
syndrome.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a disability 
manifested by sinus infections.





REPRESENTATION

Appellant represented by:	Felix P. Babauta, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from December 1974 until 
December 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2003 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.

The veteran provided testimony at a May 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  It is further noted that 
the veteran submitted additional evidence at the time of such 
hearing.  This evidence was accompanied by a waiver of Agency 
of Original Jurisdiction (AOJ) consideration.  

In a July 2005 statement, the veteran's accredited 
representative asserted that the veteran was involuntarily 
released from the Army in December 1977 due to an 
administrative error.  He stated that the veteran should have 
instead been released on January 28, 1978, and indicated that 
a petition had been entered with the Army Board for 
Correction of Military Records to reflect this later 
separation date.  However, the claims folder does not 
indicate that any amendment had been made to the veteran's 
service dates.  Therefore, the Board's analysis in the 
instant decision must rely on the official dates of service 
as they currently stand.  

The issues of entitlement to service connection for sinus 
infections and PTSD are
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not show any complaints or 
treatment for an injury of the left hand, wrist, and forearm; 
the post-service evidence first documents treatment in 2003, 
with the veteran relating such injury to a motor vehicle 
accident that occurred in January 1978, following the 
veteran's officially recognized separation from active 
service.

2.  The service medical records do not show any complaints or 
treatment for residual compression fractures of the thoracic 
or lumbar spine, to include sciatica; the post-service 
evidence first documents treatment in 2003, with the veteran 
relating such injury to a motor vehicle accident that 
occurred in January 1978, following the veteran's officially 
recognized separation from active service.

3.  The service medical records show one instance of 
treatment for headaches, with no subsequent treatment and 
with a normal separation examination; the post-service 
evidence first documents treatment in 2003, with the veteran 
relating such headaches to a motor vehicle accident that 
occurred in January 1978, following the veteran's officially 
recognized separation from active service.

4.  The service medical records do not show any complaints or 
treatment for post-concussion syndrome, nor is there 
demonstration of a current disability; the veteran relates 
such injury to a motor vehicle accident that occurred in 
January 1978, following the veteran's officially recognized 
separation from active service.


CONCLUSIONS OF LAW

1.  An injury of the left hand, wrist, and forearm was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  Residual compression fractures of the thoracic and lumbar 
spine, to include sciatica, were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

3.  A disability manifested by chronic headaches was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Post-concussion syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2003 and December 2004 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in these matters.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been afforded a VA 
examination with respect to his 
claim of injury to his left hand, wrist, and forearm.  He has 
also not received an examination regarding his headache, 
spine, or post-concussion claims.  However, the service 
medical records are entirely absent any complaints referable 
to the left hand, wrist, or forearm.  Such records are 
similarly silent as to spine and post- concussion complaints.  
The post-service medical evidence does not document treatment 
for any of these disorders until well after separation from 
active duty, and the claims file contains no competent 
statements suggesting any causal relationship to active 
service.  Moreover, while headaches were noted on one 
instance in service, separation examination was normal and no 
further treatment was demonstrated for many years.  For these 
reasons, the evidence does not indicate that any current left 
upper extremity disability, headaches, spine disability or 
post- concussion problems may be related to active service 
such as to necessitate an examination under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment.  It is 
noted that the veteran identified several private hospitals 
as having records pertinent to his claims.  The RO contacted 
such facilities in an attempt to obtain such records.  In 
response, Bayport Medical Center, Kern Medical Center, 
Torrance Memorial Medical Center and Long Beach Memorial 
Hospital all indicated that they had no records of the 
veteran for the dates specified.  The veteran was 
appropriately notified of the negative search results in a 
September 2005 statement of the case.  

Further regarding the duty to assist, the claims folder 
contains the veteran's statements in support of his claims, 
including testimony provided at a May 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding available evidence with respect to 
the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service Connection

At the outset, the Board notes that a March 2003 private 
medical record reveals arthritis of the spine.  That same 
report also indicated severe headache, which may be construed 
as an organic disease of the nervous system.  Accordingly, 
the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis and organic 
disease of the nervous system are regarded as chronic 
diseases.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
thoracic or lumbar arthritis, or headaches, within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issues of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§  1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service medical records show no 
complaints or treatment for any injury of the left hand, 
wrist, or forearm, and no complaints of the thoracic or 
lumbar spine.  Separation examination in October 1977 showed 
normal upper extremities and normal spine.  Moreover, the 
veteran denied broken bones, arthritis, joint pain, and 
recurrent back pain in a report of medical history completed 
at that time. 

The service medical records similarly failed to demonstrate 
any complaints or treatment referable to post-concussion 
syndrome.  A June 1976 in-service treatment report did 
indicate complaints of headache, apparently associated with 
serrous otitis.  Subsequent in-service clinical records were 
silent as to headaches.  The separation examination was 
normal and the veteran denied frequent or severe headache in 
the accompanying report of medical history.

Following separation from active service, there is no 
documented treatment for injury of the left upper extremity, 
or of the thoracic or lumbar spine, until 2003.  Headaches 
were also first documented in 2003.  Again, the official 
service records indicate that the veteran separated from 
active service in December 1977.  Thus, the first documented 
treatment with respect to the injury of the left upper 
extremity, a disability of the thoracic or lumbar spine, and 
headaches, is not seen until over 25 years following the 
veteran's discharge.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about symptoms he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the veteran is contending to 
have experienced left upper extremity symptoms, back 
symptoms, and headaches not since his officially recognized 
active service, but since a motor vehicle accident he was 
involved in during January 1978.  A newspaper account of the 
accident, referencing the veteran, is associated with the 
claims folder.  

Again, per official military records, the veteran separated 
from active service in December 1977, prior to the motor 
vehicle accident which he contends was the cause of his 
claimed disorders.  The Board again acknowledges the 
communications from the veteran's representative, as well as 
the May 2008 hearing testimony, in which it was argued that 
the Army erred in discharging the veteran in December 1977.  
Rather, it was argued that his proper separation date should 
have been January 28, 1978, the date of the car accident.  

While recognizing the above contentions, the Board is 
nevertheless bound by the veteran's official service dates as 
they are indicated at the time of this decision.  
Accordingly, the evidence fails to support a grant of service 
connection for 
injury of the left hand, wrist, and forearm or residual 
compression fractures of the thoracic and lumbar spine.  
Again, there was no in-service treatment, and no post-service 
treatment for several decades.  Moreover, the veteran openly 
states that these disorders stemmed from a 1978 car accident 
which followed his officially recognized service dates.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Regarding the headache claim, the Board acknowledges the in-
service treatment shown in June 1976.  However, there was no 
subsequent in-service treatment and the veteran's separation 
examination was normal.  In light of this, and given the fact 
that the veteran has expressly attributed his headaches to 
the motor vehicle accident in January 1978, outside his 
officially recognized service dates, there is no basis for a 
grant of service connection for this disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, regarding the claim of entitlement to service 
connection for post-concussion syndrome, the competent 
evidence fails to reveal any current disability distinct from 
the headache disorder separately claimed by the veteran.  In 
essence, there are no findings or diagnoses referable to 
post-concussion syndrome.  Accordingly, the service 
connection claim must fail.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if 
the evidence of record could be favorably construed such as 
to enable a finding of current disability, the veteran 
attributes his claimed post concussion syndrome to the motor 
vehicle accident that occurred in January 1978, following his 
officially recognized discharge from active service.  
Therefore, there is no support for a finding that such post 
concussion syndrome was incurred during active service.  
Again, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for injury of the left hand, wrist, and 
forearm is denied.

Service connection for residual compression fractures of the 
thoracic and lumbar spine, to include sciatica, is denied.  

Service connection for a disability manifested by chronic 
headaches is denied.

Service connection for post-concussion syndrome is denied.


REMAND

The Board finds that additional development is required with 
respect to the veteran's PTSD and sinus claims, for the 
reasons discussed below.

With respect to the PTSD claim, it is noted that one of the 
veteran's contended stressors involves harassment during boot 
camp.  As explained at his May 2008 hearing, the veteran 
believed that his drill instructor, Sergeant Lopez, harassed 
him and singled him out for punishment.  He also stated that 
this instructor tampered with the scope of his gun so that he 
would fail at target practice.  

Given the nature of the alleged stressor, the Board finds 
that the special considerations afforded to PTSD claims based 
on personal assault are applicable.  See Patton v. West, 12 
Vet. App. 272 (1999).  In particular, the provisions in VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005) are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  The Manual states that, in 
cases of personal assault, development of alternate sources 
for information is critical.

According to the Manual, there is an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred. 
These sources include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals. Also of relevance are the 
provisions which recognize that "[b]ehavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

Therefore, the veteran should be sent a notice letter 
explaining the types of evidence necessary to corroborate a 
stressor during service to support his claim for PTSD due to 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  

Additionally, the veteran's service personnel records should 
be obtained in order to ascertain any changes in duty 
assignments, or performance evaluations, which may support 
the claimed in-service harassment.  

Regarding the sinus claim, the Board calls attention to an 
August 2007 letter written by A. S., M.D.  In that 
communication, the physician stated that he had been treating 
the veteran for sinusitis over a number of years.  The doctor 
than opined that the currently diagnosed sinusitis was 
incurred during active service.  

The August 2007 letter, when viewed in relation to the 
remainder of the record, is not found to be of sufficient 
probative value to enable an immediate grant of service 
connection.  However, it does raise reasonable question as to 
whether the sinusitis may be related to service.  
Accordingly, an examination should be afforded to more 
definitively ascertain the etiology of the sinusitis.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a stressor 
development letter.  Specifically, the 
veteran should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the veteran.

2.  Obtain the veteran's service 
personnel records.  If they are 
unavailable, then this must be documented 
in the record.

3.  If any evidence obtained as a result 
of the above actions is found to 
corroborate the claimed stressor, then 
schedule the veteran for a VA psychiatric 
examination.  The VA examiner should 
state whether it is at last as likely as 
not that, based on the corroboration of 
an in-service stressful event, the 
veteran has a diagnosis of PTSD that 
conforms to the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994) based on an in-service 
stressor. If so, the examiner should 
identify the verified stressor which 
serves as the basis for the PTSD 
diagnosis.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current sinus disability.  
If a diagnosis of sinusitis or other 
sinus-related disability is established, 
the examiner should state whether it is 
at least as likely as not that such 
disability is causally related to active 
service.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.

5.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


